NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


HUMBERTO R. CASTILLO,                     )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D16-5281
                                          )
BAYSIDE ENGINEERING, INC.,                )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Humberto R. Castillo, pro se.

No appearance for Appellee.



PER CURIAM.


             Affirmed.



CRENSHAW, MORRIS, and BLACK, JJ., Concur.